DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on June 5, 2020. Claims 1-18 were presented, and are pending examination. 
 	Examiner’s Note: This non-final rejection addresses the 101 issue regarding claim 11 and the previous non-final rejection is now supplemented with this action.

Drawings
The drawing filed on June 5, 2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because
the claimed invention is directed to non-statutory subject matter. The claim does not fall within
at least one of the four categories of patent eligible subject matter because claim 11 recites “a computer program product” which is considered software per se.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (US PGPUB No. 20150332145), hereinafter, Vasseur.
Regarding claim 1:
Vasseur teaches:
A computer-implemented method of generating a transmit command set for control of the transmission of data packets via a digital network, in which a trained model is provided, which is stored in a memory and is trained to calculate, for a data packet with corresponding transmission prerequisites, and taking into account network characteristics data, the transmit command set such that the transmission prerequisites are fulfilled when the data packet is transmitted, the method comprising (see Figs. 4A , 4B, 7): 
acquiring the data packet to be transmitted (paragraph 0016, lines 9-12, states “Data packets 140 (e.g., traffic/messages) may be exchanged among the nodes/devices of the computer network 100 over links”. Fig. 2 shows device 200 with network interface 210 that captures the data packet for further processing); 
calculating transmission prerequisites for the data packet to be transmitted (Fig. 4A shows dAPIC 410 extracts SLA 460, duration 462, source-destination 464 (transmission prerequisites) of a specific application packet. Paragraph 0058, lines 7-12, teaches states “Accordingly, dAPIC 410 may have access to various application-specific SLA information such as SLA data 460 (e.g., a set of SLAs), duration data 462 regarding the SLAs (e.g., when a particular SLA is to be enforced), and/or source-destination data 464 regarding the network paths used by the various applications”); 
acquiring actual network characteristics data associated with the digital network (Fig. 4A shows NAM 246 extracts delay 452, bandwidth 454, jitter 456 etc. (network characteristics) of the network/link. Paragraph 0048, lines 4-7, states “In general, NAM 246 may be operable to track all the network conditions that are visible to the corresponding router, in order to model the network performance characteristics.”); and 
applying the trained model with the calculated transmission prerequisites and the acquired actual network characteristics data to calculate and provide the transmit command set (Fig. 4B shows applying NAM and dAPIC parameters to the machine learning to generate various transmission parameter, for example, DSCP 421, Queue length 422 etc.  (transmit command set). Paragraph 0059, lines 7-16, states “PCM 247 receives network performance model data generated by learning machine 404 from NAM 246 via communicator module 414. In yet another embodiment, PCM 247 may receive application-specific SLA data from dAPIC 410 (e.g., data 460-464), which may have information about all of the applications in the network, as well as their corresponding SLA requirements”. Paragraph 0061 states “PCM 247 may dynamically generate new QoS parameters 420 such that application-specific SLAs continue to be met. Example QoS parameters may include differentiated services code point (DSCP) parameters 421, queue length parameters 422, further parameters that change bandwidth percentage allocations to different classes, parameters that change the class of service for applications, etc”).
As to claim 2, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur further teaches wherein the trained model is configured for machine learning, measurement data and measured transmission durations being fed back to the trained model in a feedback loop (see at least paragraph 0060, lines 4-9, discussing closed-loop feedback as stated “ In some implementations, the corrective measures may be performed via a closed loop controller 408, thereby allowing feedback (e.g., updated predictions from TPA 248 and NAM 246) to be used by PCM 247 when taking corrective measures”).
As to claim 3, the rejections of claims 1 and 2 are incorporate. Vasseur teaches all the limitations of claims 1 and 2 as shown above
Vasseur further teaches wherein the trained model is automatically adapted based on the measurement data and/or measured transmission durations fed back to the trained model (see at least paragraph 0060).
As to claim 4, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur further teaches wherein the trained model is a neural network (see paragraph 0039 discussing artificial neural network).
As to claim 5, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur further teaches wherein the transmit command set comprises a time parameter and/or a hash parameter, the time parameter defining a point in time at which a transmit command is to be executed, and the hash parameter defining whether, and if so, how, the data packet to be transmitted is to be hashed into subpackets, wherein the subpackets are transmitted independently and separately from one another (see at least paragraph 0088 discussing controlling data output rate, traffic burst smoothing).
As to claim 6, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur further teaches wherein the trained model has been trained with training data and a supervised learning process (see at least paragraph 0039 discussing employing support vector machine which is a supervised learning process).
As to claim 7, the rejections of claims 1 and 6 are incorporate. Vasseur teaches all the limitations of claims 1 and 6 as shown above
Vasseur further teaches wherein the training data comprises reference data, planning data and/or simulation data (see at least paragraph 0041).
As to claim 8, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur further teaches further comprising categorizing the data packets to be transmitted by priority, wherein the priority is determined automatically by the transmit node by an analysis algorithm applied to respective content of the data packets (see at least paragraph 0031).
As to claim 9, the rejections of claims 1 and 8 are incorporate. Vasseur teaches all the limitations of claims 1 and 6 as shown above
Vasseur further teaches wherein the data packets to be transmitted are extended to include an identifier field that includes at least one indication of the respective priority of the data packets (see at least paragraph 0061 discussing including DSCP parameter as an indication of priority).
Claim 11 is directed towards a computer program product (paragraph 0095) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a non-transitory computer-readable storage medium (paragraph 0095) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Regarding claim 13:
Claim 13 is directed towards a control node (Fig. 2) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
As to claim 14, the rejection of claim 13 is incorporate. Vasseur teaches all the limitations of claim 13 as shown above
Vasseur further teaches a first interface configured to acquire the transmission prerequisites; a second interface configured to acquire the actual network characteristics data; and a third interface configured to output the generated transmit command set and/or to receive measurement data associated with the data packet transmission (Fig. 4B shows dPAIC communicator 416 (frist interface), NAM communicator 414 (second interface), and interface 408 (third interface). See paragraph 0059 as well).
As to claim 15, the rejection of claim 13 is incorporate. Vasseur teaches all the limitations of claim 13 as shown above
Vasseur further teaches further comprising a memory that stores the trained model, the processor being configured to access the memory (see Fig. 2 showing processor and memory).
As to claim 16, the rejection of claim 13 is incorporate. Vasseur teaches all the limitations of claim 13 as shown above
Vasseur further teaches wherein the processor is configured to access a memory that stores the trained model (see Fig. 2 showing processor and memory).
As to claim 17, the rejection of claim 13 is incorporate. Vasseur teaches all the limitations of claim 13 as shown above
Vasseur further teaches further comprising: a buffer memory configured to buffer the data packet to be transmitted before the data packet is sent (see at least paragraph 0088 discussing applying traffic shaping to the traffic.  Buffering data packet is included is such traffic shaping process).
As to claim 18, the rejection of claim 13 is incorporate. Vasseur teaches all the limitations of claim 13 as shown above
Vasseur further teaches wherein the processor is configured to access a buffer memory that buffers the data packet to be transmitted before the data packet is sent (see at least paragraph 0088 discussing applying traffic shaping to the traffic.  Buffering data packet is included is such traffic shaping process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Bender et al. (US PGPUB No. 20050081080), hereinafter, Bender.
As to claim 10, the rejection of claim 1 is incorporate. Vasseur teaches all the limitations of claim 1 as shown above
Vasseur does not teach further comprising extending the data packets to be transmitted to include a request field that includes an activation function configured to facilitate a request of the particular data packet from an external receiver node.
Bender teaches further comprising extending the data packets to be transmitted to include a request field that includes an activation function configured to facilitate a request of the particular data packet from an external receiver node (see at least paragraph 0384 discussing including PUSH descriptor in the data packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vasseur to incorporate the teaching of Bender about including PUSH descriptor. One would be motivated to include PUSH descriptor to enable receiving node to take corrective action if error occurred (see abstract of Bender). 

Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 16, 2022

/KAMAL HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         
/NINOS DONABED/               Primary Examiner, Art Unit 2444